Mr. Justice Hand delivered the opinion of the court: John P. Mitchell died in the year 1874 and this bill was filed in the year 1906. Thirty-two years had therefore elapsed between the death of John P. Mitchell and the time of the filing of this bill. If is therefore apparent that unless some valid reason is shown why payment of the claims of James H. Mitchell and Lillian Stock ag'ainst the estate of John P. Mitchell, deceased, had not been sooner enforced, said claims were barred by the laches of the claimants and had ceased to be a lien upon the real estate of which said John P. Mitchell died 'seized, and the payment thereof could not legally be enforced in this proceeding. Graham v. Brock, 212 Ill. 579. There is no Statute of Limitations in force in this State which provides when 'a claim against the estate of a deceased person ceases to be a lien upon the real estate of which such deceased person died seized. It is held, however, such claim must be enforced against the real estate of the decedent, if at all, within a reasonable time after his death, and by analogy the time has been established at seven years, unless some valid reason for a further extension is shown. In this case the delay was attempted to be excused on the ground that the premises against which said claims are now sought to.be enforced were occupied by John P. Mitchell as a homestead at the time of his death, and subsequent to his death were so occupied by'his widow until her death, which occurred in the year 1903. The fact that premises which do not exceed in value $1000 were occupied by a widow as a homestead subsequent to her husband’s death has been held to be a valid excuse for not seeking to enforce payment of the debts of the deceased husband against said premises during the life of the widow, (Hanna v. Palmer, 194 Ill. 41,) but the fact that the widow occupied a part of her deceased husband’s estate as a homestead would not be an excuse for a delay in enforcing a claim against the real estate of her deceased husband if the same exceeded in value $1000, or if the personal property of the deceased was ample to pay his debts, or if he left real' estate other than the homestead out of which claims not satisfied from the personal property could be made. In this case John P. Mitchell died having a claim to real estate the title of which was held by Warner and Moore, and as a result of litigation between his widow and heirs and Warner and Moore the widow and heirs recovered said real estate, which far exceeded in value the amount of the claims now sought to be enforced against the property sought to be partitioned. We think it clear when the widow and heirs of John P. Mitchell, deceased, recovered the legal title to said lands, if not before, said lands were liable for the payment of the debts of John P. Mitchell, deceased, and as the appellants took no steps to enforce the claims which they had paid, individually, against their father’s estate, against said lands, and treated said lands as the individual property of the widow and heirs of said John P. Mitchell, deceased, they thereby barred themselves from claiming a lien at this late date upon the lands of the deceased which their mother then occupied as a homestead. Our conclusion therefore is, the circuit and Appellate Courts properly held that the payment. of said claims could not be enforced in this proceeding against the premises sought to be partitioned. The judgment of the Appellate Court will therefore be affirmed. Judgment affirmed.